DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/242136 filed on January 8, 2019 are presented for examination.  Claims 15-20 were not elected. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-14 in the reply filed on August 10, 2021 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 8, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 5, “three fasteners and a transmission housing . . .  each of the three fasteners extends through one of the fastener through-holes to secure the terminal assembly to the transmission housing” are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
6.	Claim 2 is objected to because of the following informalities: 
Claim 2 line 2, “each of the terminal leads” should be – each terminal lead of the three pairs of terminal leads --.
Claim 6 line 3, “each terminal lead” should be -- each of the three pair of terminal leads --.
Claim 7, line 5, “the at least one bend portions” should be -- the at least one bend portion --.
Claim 8, line 7, “each terminal lug” should be -- each of the three terminal lugs --.
Claim 8, line 8, “each terminal lug” should be -- each of the three terminal lugs --.
Claim 8, line 10, “each of the terminal lugs” should be -- each of the three terminal lugs –
Claim 9, line 1, “each terminal lug” should be -- each of the three terminal lugs --.
Claim 10, line 1, “each of the terminal lugs” should be -- each of the three terminal lugs --.
Claim 10, line 2, “a respective pair of terminal leads” should be -- a respective pair of terminal leads of the three pairs of terminal leads --.
Claim 12, line 3, “the terminal leads” should be -- the terminal leads of the three pairs of terminal leads --.
Claim 13, line 1, “a first bend portions” should be -- a first bend portion --.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 1, 2, 4-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egami et al (Egami) (U.S. PGPub No. 20170110929).
Regarding claim 1, Egami discloses (see figs. 1 and 5A below) an electric machine assembly (title, Abstract) comprising: 

three terminal lugs (41, 42, 43) each defining a pair of terminal lead through-holes (see annotated fig. 5A below) and a pair of opposing radial sides (see annotated fig. 5A below) (fig. 5A; ¶ 40; ¶ 35 to ¶ 37), 
wherein each terminal lug (41-43) is compressed at one of the sides to deform a respective terminal lug (41-43) and secure each of the pair of terminal leads (511, 512, 521, 522, 531, 532) within one of the pair of terminal lead through-holes (see annotated fig. 5A below) (since lugs 41-43 are crimped to hold terminal leads 511, 512, 521, 522, 531, 532 in through-holes, see ¶ 38 to ¶ 40).

    PNG
    media_image1.png
    531
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    611
    610
    media_image2.png
    Greyscale

Regarding claim 2/1, Egami discloses (see figs. 1 and 5A above and fig. 2B below) a stator (12) disposed within a housing (11) and including end windings, wherein each of the terminal leads (511, 512, 521, 522, 531, 532) includes a base terminal portion (215, 224, 234), and wherein the terminal assembly (1) and the stator (12) are arranged with one another such that each base terminal portion (215, 224, 234) is aligned with one of the end windings for securing thereto (¶ 43, ¶ 49; ¶ 30).

    PNG
    media_image3.png
    624
    715
    media_image3.png
    Greyscale

Regarding claim 4/1, Egami discloses (see figs. 1, 2B and 5A above) each of the three terminal lugs (41-43) is compressed via a coining operation [compressed via a coining operation is a process not given patentable weight in this apparatus claim, see below] (¶ 38 to ¶ 40).
The Examiner points out the limitation of “compressed via a coining operation” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
Regarding claim 5/1, Egami discloses (see figs. 1, 2B and 5A above) three fasteners (40) and a transmission housing (this is the vehicle body, see ¶ 37), wherein each of the three terminal lugs (41-43) further defines a fastener through-hole (see annotated fig. 5A above) spaced from a respective one of the pair of terminal lead through-holes (see annotated fig. 5A above) and each of the three fasteners (40) extends through one of the fastener through-holes (see annotated fig. 5A above) to secure the terminal assembly (1) to the transmission housing (fig. 1; ¶ 37).
Regarding claim 6/1, Egami discloses (see figs. 1, 2B and 5A above) each terminal lug (41-43) further defines a fastener hole (see annotated fig. 5A above) to receive a fastener (40) to secure each terminal lug (41-43) to a transmission housing (this is the vehicle body, see ¶ 37) such that clearance is provided between each terminal lead (511, 512, 521, 522, 531, 532) and the transmission housing (fig. 1; ¶ 37).
Regarding claim 7/1, Egami discloses (see figs. 1, 2B, 5A above and fig. 5B below) a stator (12) defining a central axis (O) and including at least six end windings (121a, 121b, 122a, 122b, 123a, 123b), each of the at least six end windings including a first connection end for securing to one of the three pairs of terminal leads (511, 512, 521, 522, 531, 532) (¶ 39 to ¶ 41), 
wherein each terminal lead of the three pairs of terminal leads (511, 512, 521, 522, 531, 532) comprises at least one bend portion (21b, 22b, 23b) and a second 

    PNG
    media_image4.png
    605
    754
    media_image4.png
    Greyscale

Regarding claim 8, Egami discloses (see figs. 1, 2B, 5A and 5B above) an electric machine assembly (title, Abstract) comprising: 
a stator (12) disposed within a housing (11) (¶ 30); 
end windings (121a, 121b, 122a, 122b, 123a, 123b) extending from the stator (12) and each including a first connection end (¶ 39 to ¶ 41); and 

each of the terminal leads of the three pairs of terminal leads (511, 512, 521, 522, 531, 532) includes a second connection end, and each of the terminal lugs (41-43) is arranged with the stator (12) to align each of the second connection ends for joining with one of the first connection ends (¶ 35 to ¶ 41).
Regarding claim 10/8, Egami discloses (see figs. 1, 2B, 5A and 5B above) each of the terminal lugs (41-43) is compressed to retain a respective pair of terminal leads (511, 512, 521, 522, 531, 532) within a respective first receiving aperture (see annotated fig. 5A above) (since lugs 41-43 are crimped to hold terminal leads 511, 512, 521, 522, 531, 532 in through-holes, see ¶ 38 to ¶ 40).
Regarding claim 11/8, Egami discloses (see figs. 1, 2B, 5A and 5B above) each of the terminal leads of the three pairs of terminal leads (511, 512, 521, 522, 531, 532) further includes at least two bend portions (21a to 21d, 22a to 22c, 23a to 23c) (¶ 42), 
wherein the terminal assembly (1) further includes a terminal block (100) secured to each of the three terminal lugs (41-43) (¶ 35 to ¶ 38), and 
wherein each of the at least two bend portions (21a to 21d, 22a to 22c, 23a to 23c) is shaped such that clearance is provided between the stator (12) and a transmission housing (this is the vehicle body, see ¶ 37) and shaped such that each of 
Regarding claim 12/8, Egami discloses (see figs. 1, 2B, 5A and 5B above) each terminal lead of the three pairs of terminal leads (511, 512, 521, 522, 531, 532) defines at least a first bend portion (21b, 22b, 23b) shaped to position each of the second connection ends of the terminal leads (511, 512, 521, 522, 531, 532) in a circumferential orientation relative to a stator central axis (O) (figs. 2A and 5B; Abstract; ¶ 42).
Regarding claim 13/12/8, Egami discloses (see figs. 1, 2B, 5A and 5B above) each of the at least a first bend portions (21b, 22b, 23b) is further shaped to provide clearance between a transmission housing (this is the vehicle body, see ¶ 37) supporting the terminal assembly (1) and the stator (12) (figs. 2A and 5B; Abstract; ¶ 37; ¶ 42).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Egami in view of Tomita et al (Tomita) (U.S. PGPub No. 20150017845).
Regarding claim 9/8, Egami teaches (see figs. 1, 2B, 5A and 5B above) each terminal lug (41-43) further includes a receiving aperture (see annotated fig. 5A above) 
Egami does not explicitly teach a second receiving aperture.
However, Tomita teaches (see fig. 10 below) a second receiving aperture (32B) (¶ 94) in order to improve reliability (Tomita, ¶ 9, ¶ 26, ¶ 111).

    PNG
    media_image5.png
    487
    637
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Egami and provide a second receiving aperture as taught by Tomita in order to improve reliability (Tomita, ¶ 9, ¶ 26, ¶ 111).

Allowable Subject Matter
11.	Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Koga (U.S. PGPub No. 20210344243) teaches a stator armature, a first leg portion has a first surface side part that has a thickness in a radial direction smaller than a thickness of a first leg portion body portion in the radial direction, a second leg portion has a second surface side part that has a thickness in the radial direction smaller than a thickness of a second leg portion body portion in the radial direction, and in the radial direction, a thickness of a joint portion is equal to or more than a thickness of a part other than the joint portion..
Nakayama (U.S. Patent No. 10193409) teaches a stator for a rotating electric machine equipped with a connection terminal having high manufacturability and vibration resistance; also provided is a rotating electric machine equipped with this stator. The stator, which is for a rotating electric machine equipped with a stator coil, is equipped with a connection terminal. The connection terminal has a crimping part to which stator coil input/output coil conductors are connected, and a fastening part which is mechanically connected to an external mechanism, with a melt material arranged on the fastening part. The input/output coil conductors are configured so as to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834